891 F.2d 292
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William PEOPLES;  Doris Peoples;  Sherry Peoples,Petitioners-Appellants,v.Carol HOWES;  Henry Grayson, Respondents-Appellees.
No. 89-1732.
United States Court of Appeals, Sixth Circuit.
Dec. 7, 1989.

Before KEITH and ALAN E. NORRIS, Circuit Judges, and BAILEY BROWN, Senior Circuit Judge.

ORDER

1
Petitioners, William, Doris and Sherry Peoples, appeal an order of the district court which denied their petitions for a writ of habeas corpus.   Upon consideration of the record, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
On October 3, 1983, a judge of the Recorder's Court of the City of Detroit found petitioners guilty of possession of heroin and cocaine with the intent to distribute and possession of a firearm during the commission of a felony.   The court then sentenced them to a term of 20 to 30 years incarceration as punishment for the drug convictions, followed by an additional two years imprisonment due to the firearms charge.   At the conclusion of their direct appeals before the state courts, each petitioner filed a petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 in the District Court for the Eastern District of Michigan.   In support of their request for that relief, they maintained that their convictions were not supported by sufficient evidence.   After examination of the record, however, the district court concluded that the evidence adduced against petitioners at trial was sufficient to satisfy the standard established in  Jackson v. Virginia, 443 U.S. 307, 319 (1979).   Consequently, the district court denied the petitions for a writ of habeas corpus and petitioners filed this appeal.


3
Upon review of the record, the court concludes that the district court did not err in denying the petitions for habeas relief.   Accordingly, the district court's final order is hereby affirmed.   Rule 9(b)(5), Rules of the Sixth Circuit.